Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given in a telephone conversation with John G. Shudy on August 11, 2021.

The claims have been amended as follows:
Claim 1, lines 17-19, are deleted, and replaced with  --wherein the controller is further configured to obtain environmental condition data, control setpoints of the component based on past historical measurements, and wherein the performance degradation for the subparts of the component are further based on the environmental condition data and the control setpoints of the component.--.

Notice of Pre-AIA  or AIA  Status


Double Patenting
No double patenting rejection is appropriate. 

35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 1, 8, 15 are statutory because they recite a practical application for deriving the performance degradation of subparts of an HVAC component.


Allowable Subject Matter
Claims 1-13, 15-19 are allowed over the prior art of record.

The following is a statement of reasons for allowance:
Fulgham (U.S. Patent Application Publication 20120330579, teaches also obtaining environmental condition data, para 0021) in view of Hart (Hart, G.W. 1992. “Nonintrusive Appliance Load Monitoring,” Proceedings of the IEEE, volume 80, number 12, pages 1870-1891, teaches,
	
    PNG
    media_image1.png
    281
    679
    media_image1.png
    Greyscale

) further in view of Shaw (S.R. Shaw et al., “Detection and diagnosis of HVAC faults via electrical load monitoring,” 2002, HVAC&R Research, volume 8, number 1, 28 pages, teaches using control setpoints for fault detection,  
    PNG
    media_image2.png
    51
    882
    media_image2.png
    Greyscale
), Parlos (U.S. Patent Application Publication 20100169030), and Patel (U.S. Patent Application Publication 20120068692, controller 213 (FIG. 2), commands calibration load 1188 to switch on and off and this controller (controller 225 or controller 213) performs the calibration method 1800 of FIG. 18 and obtains the calibrated current measurement), either alone or in combination with the prior art of record, does not teach or suggest a system and method, for 
Regarding claim 1, “the controller is further configured to 

Regarding claim 8, “the controller is further configured to 

Regarding claim 15, “controlling setpoints of the component based on past historical measurements, and wherein the performance degradation for the subparts of the component is further based on the environmental condition data and the control setpoints of the component,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

It is for these reasons that the Applicant’s claimed invention distinguishes over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

S.R. Shaw et al., “Detection and diagnosis of HVAC faults via electrical load monitoring,” 2002, HVAC&R Research, volume 8, number 1, 28 pages; teaches to derive a performance degradation for the subparts of the component based on the comparison between the set of predictive energy consumption submodels and the actual energy consumed.

Patel (U.S. Patent Application Publication 20120068692) teaches:
controller 213 (FIG. 2), commands calibration load 1188 to switch on and off and this controller (controller 225 or controller 213) performs the calibration method 1800 of FIG. 18 and obtains the calibrated current measurement as described in method 2000 of FIG. 20.

Haghighat-Kashani (U.S. Patent 10712723) teaches:

    PNG
    media_image3.png
    58
    1114
    media_image3.png
    Greyscale


Haghighat-Kashani (U.S. Patent Application Publication 20160012147) teaches:

    PNG
    media_image4.png
    154
    1113
    media_image4.png
    Greyscale


Hart, G.W. 1992. “Nonintrusive Appliance Load Monitoring,” Proceedings of the IEEE, volume 80, number 12, page 1871),
	
    PNG
    media_image1.png
    281
    679
    media_image1.png
    Greyscale

And especially disaggregation of an appliance into subcomponents (thus disaggregation of a load into subcomponents was old and well known), for example (page 1873):
	
    PNG
    media_image5.png
    267
    488
    media_image5.png
    Greyscale


Jack Kelly et al., “Disaggregating multi-state appliances from smart meter data,” 2012, Sigmetrics 2012, two pages; teaches 
 		
    PNG
    media_image6.png
    666
    760
    media_image6.png
    Greyscale


Ahmed Zoha et al., “Non-intrusive load monitoring approaches for disaggregated energy sensing: a survey,” 2012, Sensors, volume 12, pages 16838-16866; teaches using environmental data in the disaggregation process (page 16856, see also the following pages):

    PNG
    media_image7.png
    502
    1139
    media_image7.png
    Greyscale


Benitez (U.S. Patent Application Publication 20110213739) teaches NILM.

Benitez (U.S. Patent 8340831) teaches NILM, and especially provides a comprehensive listing of prior art references.

Parlos (U.S. Patent Application Publication 20100169030) teaches a triaxial vibration sensor.

Hosek (U.S. Patent Application Publication 20070067678) teaches fault detection by comparing predicted and measured motor currents:


“A Novel, Low-Cost, Reduced-Sensor Approach for providing Smart Remote Monitoring and Diagnostics for Packaged Air Conditioners and Heat Pumps,” U.S. Department of Energy, PPNL-18891, 18 pages, September 2009, teaches:
 page 8, specifically teaches using NIELM for the components in an HVAC system, and NIELM partitions an energy consumption model into energy submodels for the parts of a larger component,

    PNG
    media_image8.png
    388
    865
    media_image8.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached on 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RG


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127